DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/13/2020, 03/22/2021 and 08/16/2022. An initialed copy is attached to this Office Action.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: the last limitation refers to the first support member and second support member as “first support members” and “second support members”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 11, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Avivi et al. (USPG Pub No. 2018/0120583), hereinafter “Avivi”. 
Regarding claim 1, Avivi discloses a camera module (500), comprising: a lens module (516) accommodating one or more lenses and configured to move in an interior of a housing (Paragraphs 2, 3 – the lens module being part of a digital camera and incorporated into devices requires the lens module to be placed within a housing structure; thus the lens module moving in an interior of a housing is inherent) in an optical axis direction of the one or more lenses (see Fig. 5(a), 6(a), Paragraph 35); a first support member (508a-b) connected to the lens module (516) and extending toward an inner surface of the housing from the lens module in a first direction intersecting the optical axis (see Fig. 5(a), Paragraphs 34, 35); and a second support member (502a-d) connected to the first support member (508a-b) and extending toward another inner surface of the housing in a second direction intersecting with the optical axis (see Fig. 5(a), Paragraphs 33, 34), wherein a distance between the second support members in a third direction crossing with the optical axis is greater than a distance between the first support members in the third direction crossing with the optical axis (see Figs. 5(a)-(b), Paragraphs 34, 35). 
Regarding claim 2, Avivi discloses wherein the second support member (502a-d) is longer than the first support member (508a-b) (see Figs. 5(a)-(b), Paragraph 34).
Regarding claim 6, Avivi discloses further comprising a connection member (506) connecting the first support member and the second support member (see Fig. 5(a), Paragraph 34).
Regarding claim 7, Avivi discloses wherein the connection member (506) comprises greater rigidity than the first support member and the second support member (see Figs. 6(a)-(c), Paragraphs 34, 35, 37).
Regarding claim 8, Avivi discloses wherein the connection member (506) extends in the optical axis direction (see Fig. 5(a)).
Regarding claim 11, Avivi discloses further comprising an optical path-converting member configured to convert a path of light reflected from a subject to be parallel to the optical axis of the one or more lenses (Paragraphs 35, 38).
Regarding claim 12, Avivi discloses further comprising a driving means for driving the lens module in the optical axis direction of the one or more lenses (Paragraph 36). 
Regarding claim 14, Avivi discloses wherein the first and second support members comprise a plurality of first and second support members, and wherein the second support member is disposed on an outer side of the lens module as compared to the first support member of each respective first and second support member (see Figs. 5-9).
Regarding claim 15, Avivi discloses wherein each respective first and second support member is disposed at a respective corner of the lens module (see Figs. 5-9).
Regarding claim 16, Avivi discloses a camera module (500), comprising: a lens module (516) accommodating one or more lenses (see Fig. 5(a)); a first support member (508a-b) connected to the lens module and extending in a direction intersecting an optical axis of the one or more lenses (see Fig. 5(a), Paragraphs 34, 35); and a second support member (502a-d) connected to the first support member and extending in a direction intersecting the optical axis (see Fig. 5(a), Paragraphs 33, 34), wherein the first support member is disposed to form an acute angle with respect to the second support member (see Figs. 5(a)-(c)), and a distance between the second support members in a third direction crossing with the optical axis is greater than a distance between the first support members in the third direction crossing with the optical axis (see Figs. 5(a)-(b), Paragraphs 34, 35).
Regarding claim 17, Avivi discloses wherein the lens module accommodates a lens of the one or more lenses, comprising a length in a first direction intersecting the optical axis and a length in a second direction intersecting the optical axis and the first direction different from each other (see Figs. 5(a)-(c)).
Regarding claim 18, Avivi discloses wherein one or more of the first support member and the second support member is configured to form an acute angle with respect to the first direction (see Fig. 5(a)).
Regarding claim 19, Avivi discloses wherein the length in the first direction is less than the length in the second direction, and wherein the first support member is disposed to form an acute angle with respect to the first direction (see Figs. 5(a)-(b)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Avivi (USPG Pub No. 2018/0120583) in view of Chang (USPG Pub No. 2009/0225453).
Regarding claim 3, Avivi discloses the claimed invention, but does not specify wherein the first support member and the second support member comprise different rigidity from each other. In the same field of endeavor, Chang discloses wherein the first support member (44) and the second support member (41/42/43) comprise different rigidity from each other (see Fig. 3, Paragraphs 18, 21).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Avivi with wherein the first support member and the second support member comprise different rigidity from each other of Chang for the purpose of providing a simple and energy-efficient driving mechanism (Paragraph 6). Furthermore, the rigidity of the members depends on the material used; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Avivi discloses wherein the first support member (508a-b) comprise a bent portion (see Fig. 5(b)). Avivi discloses the claimed invention, but does not specify and the second support member comprise a bent portion. In the same field of endeavor, Chang discloses and the second support member (41) comprise a bent portion (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Avivi with and the second support member comprise a bent portion of Chang for the purpose of providing a simple and energy-efficient driving mechanism (Paragraph 6).
Regarding claim 5, Avivi discloses wherein each of the first support member (508a-b) comprises a bent portion (see Fig. 5(b)). Avivi and Chang teach the camera module set forth above for claim 4, Chang further discloses and the second support member (41) comprises a bent portion (see Fig. 3). It would have been obvious to one of ordinary skill to provide the camera module of Avivi with the teachings of Chang for at least the same reasons as those set forth above with respect to claim 4.
	Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avivi (USPG Pub No. 2018/0120583) in view of Avivi et al. (USPG Pub No. 2018/0120674), hereinafter “Avivi ‘674”.
	Regarding claim 9, Avivi discloses the claimed invention except for wherein a protrusion and a groove are disposed on an inner side surface of the housing and in the lens module, respectively, the protrusion and the groove being assembled. In the same field of endeavor, Avivi ‘674 discloses wherein a protrusion and a groove are disposed on an inner side surface of the housing and in the lens module, respectively, the protrusion and the groove being assembled (Paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Avivi with wherein a protrusion and a groove are disposed on an inner side surface of the housing and in the lens module, respectively, the protrusion and the groove being assembled of Avivi ‘674 for the purpose of providing a more compact camera capable of focusing and image stabilization while maintaining image quality (Paragraphs 4-7).
Regarding claim 10, Avivi and Avivi ‘674 teach the camera module set forth above for claim 9, Avivi ‘674  further discloses wherein the groove extends in the optical axis direction (Paragraph 36). It would have been obvious to one of ordinary skill to provide the camera module of Avivi with the teachings of Avivi ‘674 for at least the same reasons as those set forth above with respect to claim 9.
Regarding claim 13, Avivi discloses the claimed invention except for wherein the driving means comprises: a permanent magnet disposed on a side surface of the lens module; and a coil disposed on an inner side surface of the housing facing the permanent magnet. In the same field of endeavor, Avivi ‘674 discloses wherein the driving means comprises: a permanent magnet disposed on a side surface of the lens module; and a coil disposed on an inner side surface of the housing facing the permanent magnet (Paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Avivi with wherein the driving means comprises: a permanent magnet disposed on a side surface of the lens module; and a coil disposed on an inner side surface of the housing facing the permanent magnet of Avivi ‘674 for the purpose of providing a more compact camera capable of focusing and image stabilization while maintaining image quality (Paragraphs 4-7).
Prior Art Citations
               Kim et al. (USPG Pub No. 2016/0131866) and Fujinaga et al. (USPG Pub No. 2012/0287318) are each being cited herein to show a camera module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/26/2022